DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 06/14/2021, which is a divisional of U.S. Patent Application No. 16/536,113, filed on 08/08/2019, which claims the benefit of U.S. Provisional Application No. 62/736,962, filed on 09/26/2018.
	Currently, claims 1-20 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 06/14/2021 and 10/28/2021. The IDS have been considered.
Claim Objections
Claim 1 is objected to because of the following informalities: 
	Regarding claim 1:
	In lines 10-11, “one of the first substrate region or the second substrate region” should read “one of the first substrate region and the second substrate region.”
	In line 11, “one of the first device or the second device” should read “one of the first device and the second device.”
Appropriate correction is required.
I. Prior-art rejections based on Lee
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0240622 A1 to Lee et al. (“Lee”).

    PNG
    media_image1.png
    412
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    563
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    561
    media_image3.png
    Greyscale

	Regarding independent claim 1, Lee in Figs. 1, 2A-2B and 3B-3C teaches an integrated circuit (Fig. 1, CMOS transistor), comprising: 
a substrate 100 (¶ 41, semiconductor substrate 100) including a first substrate region 100 (Figs. 2A-2B & ¶ 41, substrate 100 in the first transistor region 101) and a second substrate region 100 (Figs. 2A-2B & ¶ 41, substrate 100 in the second transistor region 105); 
a first device NMOS (Figs. 2A-2B, ¶ 39 & ¶ 40-¶ 41, NMOS transistor is in the left portion, which is in the first transistor region 101 (“NMOS”)) including a first plurality of strips of a first semiconductor material 121 (Figs. 2A-2B, ¶ 41 & ¶ 48, first channel region includes first channel layers 121a & 121b formed of silicon i.e. semiconductor material) over the first substrate region 100, a first gate structure 191 (Figs. 2A-2B & ¶ 43, first gate electrode 191) surrounding at least one of the first plurality of strips 121 (Fig. 2B), and a first source/drain structure 161 (Fig. 2A & ¶ 42, first source/drain region 161) contacting the at least one of the first plurality of strips 121 (Fig. 2A & ¶ 42); 
a second device PMOS (Figs. 2A-2B, ¶ 39 & ¶ 40-¶ 41, PMOS transistor is in the right portion, which is in the second transistor region 105 (“PMOS”)) including a second plurality of strips of a second semiconductor material 125 (Figs. 2A-2B, ¶ 41 & ¶ 48, second channel region 125 includes second channel layers 125a & 125b formed of silicon i.e. semiconductor material) over the second substrate region 100, a second gate structure 195 (Figs. 2A-2B & ¶ 43, second gate electrode 195) surrounding at least one of the second plurality of strips 125 (Fig. 2B), and a second source/drain structure 165 (Fig. 2A & ¶ 42, second source/drain region 165) contacting the at least one of the second plurality of strips 125 (Fig. 2A & ¶ 42); and 
a semiconductor base layer 141, 145 (Figs. 2A-2B, 3B-3C, ¶ 41 & ¶ 51, first well 141 or second well 145 is formed by implanting dopant ions in the semiconductor substrate 100) embedded in one of the first substrate region 100 or the second substrate region 100 and under a corresponding one of the first device NMOS or the second device PMOS (Figs. 2A-2B).
	Regarding claim 2, Lee in Figs. 1 and 2A further teaches a device spacer structure 135 (Figs. 1, 2A & ¶ 44, device isolation layer 135 separates the transistors NMOS and PMOS) positioned between the first device NMOS and the second device PMOS.
	Regarding claim 3, Lee in Fig. 2A further teaches the semiconductor base layer 141, 145 extends under the device spacer structure 135 (Fig. 2A).
	Regarding claim 4, Lee in Fig. 2B further teaches the first plurality of strips 121 includes a first strip 121a (Fig. 2B & ¶ 41, first channel layer 121a) and a second strip 121b (Fig. 2B & ¶ 41, first channel layer 121b) adjacent to the first strip 121a (Fig. 2B), a vertical distance between the first strip 121a and the second strip 121b being smaller than a thickness of the first strip 121a (see Fig. 2B, vertical distance between strips 121a and 121b is smaller than a thickness of strip 121a).
	Regarding claim 5, Lee in Fig. 2B further teaches the second plurality of strips 125 includes a third strip 125a (Fig. 2B & ¶ 41, second channel layer 125a) and a fourth strip 125b (Fig. 2B & ¶ 41, second channel layer 125b) adjacent to the third strip 125a (Fig. 2B), a vertical distance between the third strip 125a and the fourth strip 125b being smaller than a thickness of the third strip 125a (see Fig. 2B, vertical distance between strips 125a and 125b is smaller than a thickness of strip 125a).
	Regarding claim 9, Lee in Figs. 2A-2B further teaches a sidewall of the semiconductor base layer 141, 145 is sloped (see Figs. 2A-2B).
II. Prior-art rejections based on Suk
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 12-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0250184 A1 to Suk et al. (“Suk”).

    PNG
    media_image4.png
    534
    425
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    479
    697
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    502
    736
    media_image6.png
    Greyscale

	Regarding independent claim 1, Suk in Figs. 1A-1C teaches an integrated circuit (¶ 21, semiconductor device), comprising: 
a substrate 100, 105 (¶ 22, substrate 100 & insulating layer 105 together form a substrate supporting components formed above) including a first substrate region 100, 105 (Fig. 1B, substrate 100, 105 in Fig. 1B) and a second substrate region 100, 105 (Fig. 1C, substrate 100, 105 in Fig. 1C); 
a first device TR1 (Figs. 1A-1B & ¶ 23, first transistor TR1) including a first plurality of strips of a first semiconductor material NS1 (¶ 31, first semiconductor patterns NS1) over the first substrate region 100, 105, a first gate structure GE (¶ 28, gate electrode GE) surrounding at least one of the first plurality of strips NS1 (Fig. 1B), and a first source/drain structure SD1 (¶ 30, first source/drain region SD1) contacting the at least one of the first plurality of strips NS1 (Fig. 1B); 
a second device TR2 (Figs. 1A, 1C & ¶ 23, second transistor TR2) including a second plurality of strips of a second semiconductor material NS2 (¶ 32, second semiconductor patterns NS2) over the second substrate region 100, 105, a second gate structure GE (¶ 28, gate electrode GE) surrounding at least one of the second plurality of strips NS2 (Fig. 1C), and a second source/drain structure SD2 (¶ 30, second source/drain region SD2) contacting the at least one of the second plurality of strips NS2 (Fig. 1C); and 
a semiconductor base layer RS3, GE, GI (Figs. 1B-1C, ¶ 36, gate electrode GE and gate insulating pattern GI that fill a third recess region RS3; ¶ 29, gate electrode GE includes semiconductor materials, which makes the base layer RS3, GE, GI a semiconductor base layer) embedded in one of the first substrate region 100, 105 or the second substrate region 100, 105 and under a corresponding one of the first device TR1 or the second device TR2 (Figs. 1A-1C).
	Regarding claim 6, Suk in Figs. 1A-1C further teaches the first semiconductor material NS1 is silicon (¶ 33, first semiconductor patterns NS1 are formed of Si) and the second semiconductor material NS2 is silicon germanium (¶ 33, second semiconductor patterns NS2 are formed of SiGe).
	Regarding independent claim 10, Suk in Figs. 1A-1C teaches a structure (¶ 21, structure of a semiconductor device), comprising: 
a substrate 100, 105 (¶ 22, substrate 100 & insulating layer 105 together form a substrate supporting components formed above); 
a base layer RS3, GE, GI (Figs. 1B-1C, ¶ 36, gate electrode GE and gate insulating pattern GI that fill a third recess region RS3) embedded in a recess RS3 (¶ 36, third recess region RS3) in the substrate 100, 105; and 
a device TR1 (Figs. 1A-1B & ¶ 23, first transistor TR1) over the base layer RS3, GE, GI, the device TR1 including a plurality of strips of a semiconductor material NS1 (¶ 31, first semiconductor patterns NS1), a gate structure GE (¶ 28, gate electrode GE) surrounding at least one of the plurality of strips NS1 (Fig. 1B), and a source/drain structure SD1 (¶ 30, first source/drain region SD1) contacting the at least one of the plurality of strips NS1 (Fig. 1B), wherein the base layer RS3, GE, GI (¶ 29, gate insulating pattern GI of RS3, GE, GI includes HfO, AlO or TaO) includes a different material from the substrate 100, 105 (¶ 22, substrate 100 of substrate 100, 105 includes silicon or germanium).
	Regarding claim 12, Suk in Figs. 1B-1C further teaches a dielectric device spacer BP (¶ 38, barrier insulating patterns BP) over the substrate 100, 105, an edge of the base layer RS3, GE, GI extending below the dielectric device spacer BP (see Figs. 1B-1C).
	Regarding claim 13, Suk in Figs. 1B-1C further teaches the gate structure GE is separated from the source/drain structure SD1, SD2 by an inner spacer BP (¶ 38, barrier insulating patterns BP).
Regarding independent claim 16, Suk in Figs. 1A-1C teaches a structure (¶ 21, structure of a semiconductor device), comprising: 
a substrate 100, 105 (¶ 22, substrate 100 & insulating layer 105 together form a substrate supporting components formed above); 
a base layer RS3, GE, GI (Figs. 1B-1C, ¶ 36, gate electrode GE and gate insulating pattern GI that fill a third recess region RS3) embedded in a recess portion RS3 (¶ 36, third recess region RS3) in the substrate 100, 105; 
a dielectric layer 105 (Figs. 1B-1C & ¶ 22, insulating layer 105) along opposing sidewalls of the base layer RS3, GE, GI in a first direction D2 (Figs. 1B-1C & ¶ 26, second direction D2); 
a plurality of first semiconductor layers NS1 (¶ 31, first semiconductor patterns NS1) over the base layer 100, 105; 
a first source/drain region SD1 (¶ 30, first source/drain region SD1 on the left) and a second source/drain region SD1 (¶ 30, first source/drain region SD1 on the right) over the base layer 100, 105, the first source/drain region SD1 and the second source/drain region SD1 being on opposing sides of the plurality of first semiconductor layers NS1 in a second direction D3 (Figs. 1B-1C & ¶ 31, direction D3); and 
a first gate structure GE (¶ 28, gate electrode GE) over the plurality of first semiconductor layers NS1 (Fig. 1B), wherein the first gate structure GE extends between adjacent layers of the plurality of first semiconductor layers NS1 (Fig. 1B).
	Regarding claim 17, Suk in Figs. 1A-1C further teaches a plurality of second semiconductor layers NS2 (¶ 32, second semiconductor patterns NS2) over the substrate 100, 105; 
a third source/drain region SD2 (¶ 30, second source/drain region SD2 on the left) and a fourth source/drain region SD2 (¶ 30, second source/drain region SD2 on the right) over the substrate 100, 105, the third source/drain region SD2 and the fourth source/drain region SD2 being on opposing sides of the plurality of second semiconductor layers NS2 in the second direction D3 (Fig. 1C); and 
a second gate structure GE (¶ 28, gate electrode GE) over the plurality of second semiconductor layers NS2 (Fig. 1C), wherein the second gate structure GE extends between adjacent layers of the plurality of second semiconductor layers NS2 (Fig. 1C), wherein the first gate structure GE has a first height above an uppermost first semiconductor layer NS1 of the plurality of first semiconductor layers NS1 (Fig. 1B), wherein the second gate structure GE has a second height above an uppermost second semiconductor layer NS2 of the plurality of second semiconductor layers NS2 (Fig. 1C), wherein the first height is different than the second height (see Figs. 1B-1C, the height of gate electrode GE from the uppermost layer NS1 and the height of gate electrode GE from the uppermost layer NS2 are different).
	Regarding claim 18, Suk in Figs. 1B-1C further teaches the first gate structure GE extends over the dielectric layer 105 (Figs. 1B-1C).
	Regarding claim 19, Suk in Figs. 1B-1C further teaches edge portions 105 (Fig. 1B, insulating layer 105 on the left and right ends) adjacent the dielectric layer 105 (Fig. 1B, insulating layer 105 in the center around the recess RS3), wherein the edge portions 105 and the dielectric layer 105 are a same material (¶ 22, they are portions of insulating layer 105 i.e. same material), wherein the dielectric layer 105 is interposed between the base layer RS3, GE, GI and the edge portions 105 (Figs. 1B-1C).
	Regarding claim 20, Suk in Fig. 1B further teaches a bottommost semiconductor layer NS1 (Fig. 1B) of the plurality of first semiconductor layers NS1 directly contacts the base layer RS3, GE, GI (Fig. 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suk in view of US 2019/0006506 A1 to Greene et al. (“Greene”).
	Regarding claim 7, Suk in Figs. 1A-1C teaches the semiconductor base layer RS3, GE, GI includes a doped semiconductor material (¶ 29) directly over the substrate 100, 105.
	However, Suk does not explicitly disclose the semiconductor base layer includes a silicon germanium base layer.
	Greene recognizes a need for using a suitable conductive material forming a gate electrode (¶ 41). Greene satisfies the need by using doped silicon germanium as one of the suitable conductive materials for forming a gate electrode (¶ 41).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the silicon germanium material taught by Greene for the gate electrode taught by Suk, so as to form a gate electrode with a suitable conductive material.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the semiconductor base layer further includes a silicon base layer over the silicon germanium base layer.
Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein the base layer extends laterally beyond the plurality of strips.
Claim 14 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein a sidewall of the base layer extends along a {111} facet of the substrate.
Claim 15 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein a sidewall of the recess and a bottom of the recess forms an angle between 115 degrees and 135 degrees.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2017/0005195 A1 to Ching et al. relates to a FINFET having a substrate, an oxidized layer formed in the substrate and a plurality of epitaxial layer portions formed on top of the oxidized layer and the substrate. Each of the epitaxial layers are separated by a dielectric and surrounded by a source/drain feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

		
/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895